Citation Nr: 0029872	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  96-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for lumbar spine fusion at L4-5 and L5-S1.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from June 1979 to December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The case was later returned to the 
Louisville, Kentucky RO.  

The case returns to the Board following a remand to the RO in 
March 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence shows symptoms including constant pain in 
the low back that radiates to the hips and legs, limitation 
of motion, occasional leg numbness, absent ankle reflexes, 
and easy fatigability of the lower extremities.  Radiographic 
testing shows mild to moderate spinal stenosis at L3-4.    

3.  The veteran's only service-connected disability is lumbar 
spine fusion at L4-5 and L5-S1, which is rated as 60 percent 
disabling.

4.  The veteran's previous work history includes restaurant 
management, park maintenance work, janitorial work, and 
driving.  His is currently employed in a laboratory at the 
college where he is taking courses.  He has completed at 
least two years of college.  A Disability Determination by 
the Social Security Administration dated in May 1996 found 
that the veteran's back disability was not severe enough to 
keep him from working.  There is no medical opinion of record 
stating that the veteran is unemployable.    

5.  The veteran's service-connected disability does not 
preclude him from securing and following a substantially 
gainful occupation.    
  

CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for 
lumbar spine fusion at L4-5 and L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating, to include 
entitlement to TDIU, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The RO established service connection for status post 
instrumentation and fusion at L4-5 and L5-S1 in a November 
1992 rating decision.  At that time, a 40 percent rating was 
assigned.  In a September 1993 rating decision, the RO 
continued that disability rating.  In addition, the veteran's 
claim for TDIU was denied.  

In March 1995, the veteran submitted a statement that the RO 
accepted as a claim for an increased disability rating as 
well as a claim for entitlement to TDIU.  He related that he 
was confined to his bed due to pain when the weather changed.  
His doctors told him that his condition would probably get 
worse.  He claimed that he was unable to maintain meaningful 
employment.   

With the statement, the veteran submitted VA medical records.  
The records showed that he continued to attend the pain 
clinic for trigger point injections.  He presented in 
September 1994 complaining of unchanged back pain.  
Examination at that time revealed only reduced patellar 
reflexes.  He was referred to physical therapy.  The report 
of the initial physical therapy evaluation in September 1994 
indicated that the veteran complained of daily pain that was 
worse in the morning and the evening and after sitting for 
long periods of time.  He worked as a maintenance man for the 
parks department.  Physical examination revealed only a mild 
decrease in trunk flexion and extension.  The assessment was 
decreased functional ability since surgery.  The therapist 
instructed the veteran on an exercise program and the use of 
a transcutaneous electrical nerve stimulation (TENS) unit.  
In January 1995, the veteran related that he had an acute 
flare-up of back pain in November 1994, which was slowly 
resolving.     

In the May 1995 TDIU claim form, the veteran related that he 
last worked on a full-time basis in November 1994 when he 
worked as a cleaner at a park.  He explained that he had 
asked to be laid off due to his disability.  The employer was 
supposed to have called him back after 30 days but never did.  
He had tried to obtain employment since that time.  Since 
1987, he had also been employed at restaurants and in sales.  
He had a high school education and less than one year of 
college.  He had taken various college classes from September 
1993 to May 1994.        

In May 1995, the RO received an employment statement showing 
that the veteran had been employed from May 1994 to November 
1994 as a park laborer and maintenance worker.  The job was 
an eleven-month seasonal position that was termed through 
November 1994.  He refused re-hire in January 1995.  In July 
1995, the RO received another employment statement indicating 
that the veteran had been employed from September 1992 to 
March 1993 as a general manager.     

The veteran underwent a VA general medical examination in May 
1995.  It was noted that he was unemployed.  He did not use a 
back brace.  He used a TENS unit, which did not provide any 
relief, and took several medications.  Subjective complaints 
included problems with prolonged sitting, standing, walking, 
or running, difficulty with stairs, and an inability to 
concentrate due to medications.  He reported walking with a 
limp on the right about 90 percent of the time, although the 
examiner did not observe any limp.  On examination of the 
lumbar spine, there was moderate to severe spasm of the 
musculature bilaterally.  He had full flexion, but limited 
motion of all other maneuvers.  In addition, rotation of the 
hips was decreased due to complaints of back pain.  He could 
only partially squat secondary to pain.  Otherwise, the 
examination was normal.  The diagnosis was status post fusion 
of the lumbar spine and rule out radiculopathy.  Regarding 
the veteran's unemployability, the examiner commented that 
the veteran could not get a job because he could not afford 
childcare, and could not afford child care because he did not 
have a job.  He added that the back problem would also 
prohibit most employers from hiring him.  

For the examination, the examiner reviewed X-rays of the 
lumbar spine taken in August 1994, which showed the fusion 
hardware and osteoarthritic changes in the sacroiliac joints 
bilaterally.  The examiner also reviewed the report of an 
electromyogram (EMG) study performed in April 1995.  The 
report indicated that the veteran complained of low back pain 
radiating down the back of his right leg.  Physical 
examination was negative.  The study was essentially normal 
without electrodiagnostic evidence of right lumbosacral 
radiculopathy. 

In an August 1995 rating decision, the RO continued the 40 
percent disability rating for the veteran's lumbar spine 
disability and denied entitlement to TDIU.  The veteran 
timely appealed that decision.  

The RO obtained additional VAMC records.  Pain clinic notes 
showed that the veteran underwent a series of trigger point 
injections from August 1995 to May 1996 due to pain in the 
low back, hip, and shoulders.  A pain clinic note dated in 
November 1995 indicated that the veteran was working 
performing manual labor but not doing very well.  He had been 
to the emergency room twice in one month.  A computerized 
tomography (CT) scan performed in November 1995 showed 
moderate narrowing of the thecal sac at L3-4 from 
hypertrophic change and diffuse disc bulge.  A lumbar 
myelogram performed in January 1996 revealed mild lumbar 
stenosis above the fusion site with no root cutouts.  The 
assessment was lumbar spinal stenosis and degenerative disc 
disease of the lumbar spine.    

In June 1996, the veteran was afforded a VA orthopedic 
examination.  He reported having worse pain than before the 
fusion surgery, with shooting pain occasionally down the 
right leg and rarely in the left.  He complained of leg 
numbness, worse on the right than the left, as well as 
weakness in the right leg, which had resulted in several 
falls over the previous few months.  He was using a TENS unit 
and a flexible lumbar corset and was taking several 
medications, including Percocet, morphine sulfate, baclofen, 
and Xanax.  The examiner commented that the veteran had a 
slow, antalgic gait.  Examination was significant for 
moderate spasm of the lumbar paraspinous musculature, 
positive straight leg raising on the right at 60 degrees, and 
limitation of motion of the lumbar spine on all maneuvers 
except rotation, with mild exacerbation of pain on extremes 
of motion.  X-rays from May 1995 showed a small amount of 
disc space narrowing at L5-S1 and to a smaller degree at L4-
5.  The diagnosis was moderate to severe lower back pain with 
neurologic symptoms.  He commented that, given the new 
complaints of shooting pain, numbness, and incoordination in 
the right leg, additional lumbar surgery might be required in 
the future.   

Pursuant to the Board's remand, in a March 1998 letter, the 
RO asked the veteran to provide information for all medical 
providers who had treated him since June 1996.  In his June 
1998 response, the veteran indicated that he received all his 
care at the local VA medical center.  Pain clinic records 
showed that the veteran continued to receive trigger point 
injections intermittently from July 1996.  In addition, he 
continued to take Percocet.  July 1997 pain clinic notes 
indicated that nerve blocks, exercises, and narcotics 
lessened the veteran's pain and leg numbness so that he was 
able to go to school.  Primary care clinic notes dated in 
September 1997 showed that the veteran continued to have 
chronic back pain but that it was acceptably controlled with 
Percocet and Motrin.  

Also pursuant to the Board's remand, in August 1998, the 
veteran underwent a VA orthopedic examination.  The examiner 
stated that he reviewed the veteran's claims folder and 
medical records.  The veteran complained of muscle spasm, 
tightness in the hamstrings and lower back, and shooting 
right leg pain.  He explained that the leg pain was now worse 
than the back pain and was aggravated by prolonged sitting or 
standing.  He continued to take Motrin and Percocet.  
Physical examination revealed a slow antalgic gait with 
favoring of the right leg.  There was mild tenderness about 
the superior portion of the surgical incision and moderate 
paraspinal muscle spasm.  Range of motion testing revealed 
forward flexion to 45 degrees, backward extension to 15 
degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 40 degrees, right rotation to 40 degrees, and left 
rotation to 30 degrees.  Supine straight leg raising beyond 
45 degrees yielded a mild increase of lumbar pain on the 
right.  Strength was 5/5 throughout the muscles of the lower 
extremities, though the right leg fatigued faster than the 
left leg.  Knee and ankle reflexes were present and 
symmetric.  X-rays of the lumbar spine, as reported by the 
radiologist, showed degenerative changes of the sacroiliac 
joints bilaterally.  As reported by the examiner, X-rays 
showed foraminal stenosis that was notable at L5-S1 and mild 
at L3-4 and L4-5.  The diagnosis was chronic lumbar pain with 
right lower extremity radiculopathic (sic) pain, status post 
L4 to S1 instrumented fusion.  

The examiner commented that he believed the veteran had 
significant lumbar pain that was exacerbated as described.  
He did display some weakened movement and easy fatigability 
of the lower extremity, as well as signs of increased pain at 
the extremes of range of motion testing.  There were no signs 
of incoordination or neurologic impairment.  The examiner 
concluded that the back condition was consistent with normal 
findings after lumbar fusion.  He might do well if he 
acquired employment that allowed some flexibility as to 
sitting and standing.     

The veteran was afforded a VA neurology examination in August 
1998.  The examiner reviewed the claims file and medical 
records for the examination.  In addition to subjective 
complaints previously related, the veteran indicated that he 
had occasional giving way of the lower extremities.  Physical 
examination revealed a limping gait.  Assessment of motor 
power in the lower extremities was limited by pain.  Supine 
straight leg raising limited to30 degrees on the right and 45 
degrees on the left.  However, the veteran was able to bend 
forward with the tips of his fingers reaching about four 
fingerbreadths above his ankles, which indicated against 
nerve root irritation.  Otherwise, neurologic examination was 
normal.  The examiner stated that the examination did not 
reveal evidence of any neurologic deficit suggesting a 
peripheral neuropathy, radiculopathy, or myelopathy.  

Records from the Spine and Brain Neurosurgical Center showed 
that the veteran presented for an initial consultation in 
June 1998.  He complained of constant low back and right leg 
pain that varied from moderate to severe, numbness and 
weakness in the right leg and foot and low back, muscle spasm 
with low back pain, and increasing trouble walking.  He was 
employed at the University of Kentucky and had two years of 
college.  Examination revealed tenderness in the low back and 
hip and positive findings for thoracolumbar strength and tone 
and bilateral lower extremity range of motion.  The diagnosis 
was lumbago and post laminectomy syndrome at L4-5 and L5-S1, 
sciatica, right leg pain, right leg weakness, and right hip 
pain.  A lumbar myelogram performed in July 1998 showed mild 
spinal stenosis at L3-4.  The post-myelogram lumbar CT scan 
showed mild to moderate spinal stenosis at L3-4 secondary to 
diffuse and posterior element hypertrophic changes.  In 
October 1998, the veteran was admitted to Samaritan Hospital 
for surgery.  Examination at admission revealed positive 
straight leg raising bilaterally, blunted deep tendon 
reflexes in the S1 distribution, and decreased sensation in 
the S1 region.  The surgical procedure included removal of 
the previous fusion hardware, bilateral laminectomies at L3 
and bilateral foraminotomies at L3-4, and posterolateral 
noninstrumented fusion.  The diagnoses on discharge were 
status post lumbar decompression and fusion in 1992 with 
subsequent lumbar stenosis at L3-4, degenerative disc disease 
of the lumbar spine, failed back syndrome, and permanent 
lumbar nerve root injury given the duration of the symptoms.  
Progress notes dated in December 1998 indicated that the 
veteran continued to have low back pain with new symptom of 
bilateral hip pain when lying.  He was to continue with 
conservative treatment and medications.  He was released to 
return to work on December 15 with multiple restrictions. 

In January 1999, the RO received records from the Social 
Security Administration.  The associated medical evidence 
consisted primarily of VA records already in the claims file.  
For purposes of his claim, the veteran reported that, since 
military service, he had worked as a restaurant manager, a 
retail manager, a driver, a maintenance worker, and a 
janitor.  The May 1996 Disability Determination indicated 
that the veteran's disability, discogenic and degenerative 
disorders of the back, was not severe enough to keep him from 
working.      

In September 1999, the veteran underwent an additional VA 
orthopedic examination.  The examiner reviewed the claims 
folder for purposes of the examination.  The veteran 
continued to have pain and spotty numbness throughout the 
legs, especially when sitting.  He did not use any brace or 
walking aids.  He was employed in a research lab at Kentucky 
State University.  Examination revealed low back tenderness 
at the midline and pain that went halfway down the posterior 
right and left thigh.  On range of motion testing, there was 
80 degrees forward flexion, 10 degrees backward extension, 
and 15 degrees lateral flexion bilaterally.  Straight leg 
raising was negative bilaterally.  Patellar reflexes were 
2/4; Achilles reflexes were not elicited.  The assessment was 
low back pain with continued radiation of pain into the 
buttocks and legs with numbness.  The examiner commented that 
there were few objective findings and no definite weakness or 
numbness at that time.  The examiner found no functional loss 
due to pain, weakened movement, or excess fatigability.   

Also in September 1999, the veteran was afforded another VA 
neurology examination.  The examiner reviewed the veteran's 
medical records for the examination.  The veteran continued 
to complain of severe low back pain, hip pain, and pain 
radiating to both legs, particularly the right.  Neurologic 
examination was negative for decreased muscle strength, 
abnormal muscle tone or bulk, or deficiencies of sensation or 
reflexes.  The examiner stated that the veteran had lower 
back pain and hip pain radiating to the leg, which was 
compatible with his back injury.  He related that there was 
no focal neurological deficit on examination.   

Analysis

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's lumbar spine fusion is currently evaluated as 
40 percent disabling by analogy to Diagnostic Code (Code) 
5293, intervertebral disc syndrome.  38 C.F.R. § 4.71a.  

The Board acknowledges that there are other diagnostic codes 
that may provide for a disability rating greater than 40 
percent for a lumbar spine disability.  However, there is no 
evidence of vertebral fracture to support application of Code 
5285 and no evidence of ankylosis of the spine to warrant 
application of Code 5286 (whole spine) or Code 5289 (lumbar 
spine).  Therefore, the Board finds that the veteran's lumbar 
spine disability is most appropriately evaluated under Code 
5293.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Under Code 5293, a 40 percent rating is in order when the 
intervertebral disc syndrome is severe, characterized by 
recurring attacks with intermittent relief.  A maximum 
schedular evaluation of 60 percent is awarded when the 
disability is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOGCPREC 36-97.  

Considering all the evidence of record and the factors 
affecting functional loss, the Board finds that the evidence 
supports the award of a 60 percent rating for lumbar fusion 
at L4-5 and L5-S1.  The evidence shows symptoms including 
constant pain in the low back that radiates to the hips and 
legs, occasional leg numbness, and limitation of motion.  
There is also some evidence of absent ankle reflexes and easy 
fatigability of the lower extremities.  Radiographic testing 
performed in July 1998 showed mild to moderate spinal 
stenosis at L3-4.  Given this symptomatology, the Board finds 
that the veteran's lumbar spine disability picture more 
nearly approximates the criteria set forth for the maximum 
schedular rating of 60 percent under Code 5293.  38 C.F.R. § 
4.7.  Therefore, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports entitlement to a 60 
percent disability rating for lumbar spine fusion at L4-5 and 
L5-S1.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.71a, Code 5293.      

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 287 (2000); VAOPGCPREC 6-96.      


Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also VA's policy, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran's only service-connected disability 
is the lumbar spine fusion at L4-5 and L5-S1, which is 
evaluated as 60 percent disabling.  Therefore, the percentage 
requirements for 38 C.F.R. § 4.16(a) are met.  However, the 
Board does not find that his service-connected disability 
renders the veteran unable to secure or follow a 
substantially gainful occupation.  The evidence clearly shows 
that the veteran is currently attending college and working 
in a laboratory at the college.  There is no evidence that he 
is not functioning adequately as a student or an employee due 
to the back disorder.  Moreover, there is no medical opinion 
of record stating that the veteran is unemployable due to his 
back disability.  In fact, following his October 1998 
surgery, he was released to return to work.  Finally, the 
Board notes that the Social Security Administration has not 
found the veteran to be unable to work due to his back 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to TDIU 
in this case.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.340, 4.16. 

The Board acknowledges that the March 1998 remand instructed 
the RO to associate the veteran's vocational rehabilitation 
folder, if any, with the claims folder.  Although there is no 
specific statement from the RO, the undersigned finds no 
evidence that such a folder was ever created.  In any event, 
the evidence of record clearly shows that the veteran is 
employed and attends school.  Therefore, the Board finds that 
any noncompliance with the Board's remand instructions is not 
prejudicial.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 60 percent disability 
rating for lumbar spine fusion at L4-5 and L5-S1 is granted.  

Entitlement to TDIU is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 14 -


- 5 -


